Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lorenzo Dominic Richardson appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing for lack of jurisdiction his complaint in which he sought to appeal the state court’s denial of his request to appeal his North Carolina criminal conviction. See 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). Accordingly, we deny Richardson’s motion for relief and affirm for the *231reasons stated by the district court. Richardson v. Greene, No. 5:11-cv-00072-H (E.D.N.C. July 6, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.